Citation Nr: 1134887	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active military service from October 1997 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned an initial non-compensable evaluation effective from March 2005.

The Veteran's claim for a compensable evaluation for bilateral hearing loss was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The claim is therefore characterized as shown on the title page.

The Board notes that increased rating claims for tinnitus and PTSD are not in appellate status, as no substantive appeals were filed following the June 2006 and January 2009 rating decisions, which respectively addressed these claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional action pertaining to the claim of entitlement to an initial compensable rating for bilateral hearing loss is warranted.

The Veteran last underwent a VA audiological evaluation in May 2006.  On a substantive appeal form filed in December 2007, the Veteran indicated that his hearing loss impacted him considerably, every day of his life.  Accordingly, a VA audio examination was scheduled for March 2009.  The Veteran did not appear for that examination.  However, the Board notes that at some point between February and May 2009, the Veteran changed his address within the state of Florida, which may account for his failure to appear for the scheduled VA examination.  

It has now been several years since the Veteran's hearing acuity was last evaluated.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, due to the passage of time, the Veteran's assertions, and in fairness to the Veteran, the Board finds that additional development is warranted to determine the current severity of the Veteran's service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  As such, upon re-examination, a VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss, including for example in conjunction with his day-to-day activities.

The Board also points out that the Veteran's claim for a higher evaluation for bilateral hearing loss was placed in appellate status by his disagreement with the initial rating award. In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, the RO's re-adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) are appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the increased initial rating claim for bilateral hearing loss.  

In addition, request VA medical records dated from 2005 forward which relate to the Veteran's hearing loss, including any audiological test results, to include interpreted and uninterpreted pure tone audiometry graph/charts, and/or the results of any controlled speech discrimination testing (Maryland CNC) that may have been undertaken during that time.  (Note - it is not clear whether the Veteran has actually received any treatment for his hearing loss through VA since 2005, the request in this case is being made for the sake of completeness.)

2.  Schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  Have the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 Hertz for the ears, bilaterally.

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities.  All opinions must be supported by a clear rationale, if necessary with citation to relevant medical findings.

3.  After completing the requested action, the RO should readjudicate the claim for an initial compensable rating for bilateral hearing loss.  The RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority, addressing whether staged ratings are appropriate.

4.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

